Exhibit 10.3

BRIDGEBIO PHARMA, INC.

AMENDED AND RESTATED 2019 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the BridgeBio Pharma, Inc. Amended and Restated 2019 Employee
Stock Purchase Plan (“the Plan”) is to provide eligible employees of BridgeBio
Pharma, Inc. (the “Company”) and each Designated Company (as defined in Section
12) with opportunities to purchase shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”).  An aggregate of 2,000,000 shares
of Common Stock have been approved and reserved for this purpose, plus on
January 1, 2020 and each January 1st thereafter until the Plan terminates
pursuant to Section 21, the number of shares of Common Stock reserved and
available for issuance under the Plan shall be cumulatively increased by the
lesser of (i) 2,000,000 shares of Common Stock, (ii) one percent of the number
of shares of Common Stock of the Company issued and outstanding on the
immediately preceding December 31st or (iii) such lesser number of shares of
Common Stock as determined by the Administrator.  

 

--------------------------------------------------------------------------------

 

The Plan includes two components: a Code Section 423 Component (the “423
Component”) and a non-Code Section 423 Component (the “Non-423 Component”).  It
is intended for the 423 Component to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”) and the 423 Component shall be interpreted in
accordance with that intent (although the Company makes no undertaking or
representation to maintain such qualification). Under the Non-423 Component,
which does not qualify as an “employee stock purchase plan” within the meaning
of Section 423 of the Code, options will be granted pursuant to rules,
procedures or sub-plans adopted by the Administrator designed to achieve tax,
securities laws or other objectives for eligible employees.  Except as otherwise
provided herein, the Non-423 Component will operate and be administered in the
same manner as the 423 Component.

2

--------------------------------------------------------------------------------

 

1.Administration.  The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose.  The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, subplans, guidelines and practices for the administration
and operation of the Plan and for its own acts and proceedings as it shall deem
advisable, including to accommodate the specific requirements of local laws,
regulations and procedures for jurisdictions outside of the United States; (ii)
interpret the terms and provisions of the Plan; (iii) make all determinations it
deems advisable for the administration of the Plan; (iv) decide all disputes
arising in connection with the Plan; and (v) otherwise supervise the
administration of the Plan.  All interpretations and decisions of the
Administrator shall be binding on all persons, including the Company and the
Participants (as defined in Section 12).  No member of the Board or individual
exercising administrative authority with respect to the Plan shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted hereunder.

3

--------------------------------------------------------------------------------

 

2.Offerings.  The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”).  Unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each February 16th and August 16th and will end on the
last business day occurring on or before the following August 15th and February
15th, respectively.  The Administrator may, in its discretion, designate a
different period for any Offering, provided that no Offering shall exceed 27
months in duration or overlap any other Offering.

4

--------------------------------------------------------------------------------

 

3.Eligibility.  All individuals classified as employees on the payroll records
of the Company and each Designated Company are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they are customarily employed
by the Company or a Designated Company for more than 20 hours a week of
employment, unless the exclusion of employees who do not meet this requirement
is not permissible under applicable law.  Notwithstanding any other provision
herein, individuals who are not contemporaneously classified as employees of the
Company or a Designated Company for purposes of the Company’s or applicable
Designated Company’s payroll system are not considered to be eligible employees
of the Company or any Designated Company and shall not be eligible to
participate in the Plan.  In the event any such individuals are reclassified as
employees of the Company or a Designated Company for any purpose, including,
without limitation, common law or statutory employees, by any action of any
third party, including, without limitation, any government agency, or as a
result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation.  Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of the Company
or a Designated Company on the Company’s or Designated Company’s payroll system
to become eligible to participate in a plan which is equivalent to this Plan is
through the adoption of a subplan, which specifically renders such individuals
eligible to participate therein.

5

--------------------------------------------------------------------------------

 

4.Participation.

(a)Participants in Offerings.  An eligible employee who is not a Participant in
any prior Offering may participate in a subsequent Offering by submitting
(either in electronic or written form, according to procedures established by
the Company) an enrollment form to his or her appropriate payroll location at
least 15 business days before the Offering Date (or by such other deadline as
shall be established by the Administrator for the Offering).

(b)Enrollment.  The enrollment form will (i) state a whole percentage to be
contributed from an eligible employee’s Compensation (as defined in Section 12)
per pay period, (ii) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (iii) specify the exact name or names
in which shares of Common Stock purchased for such individual are to be issued
or transferred pursuant to Section 10.  An employee who does not enroll in
accordance with these procedures will be deemed to have waived the right to
participate.  Unless a Participant submits (either in electronic or written
form, according to procedures established by the Company) a new enrollment form
or withdraws from the Plan, such Participant’s contributions and purchases will
continue at the same percentage of Compensation for future Offerings, provided
he or she remains eligible.  Notwithstanding the foregoing, participation in the
Plan will neither be permitted nor be denied contrary to the requirements of the
Code and any applicable law.

6

--------------------------------------------------------------------------------

 

5.Employee Contributions.  Each eligible employee may authorize payroll
deductions at a minimum of 1 percent up to a maximum of 15 percent of such
employee’s Compensation for each pay period; provided, however, that if payroll
deductions are not permitted or problematic under applicable law or for
administrative reasons, the Company, in its discretion, may allow eligible
employees to contribute to the Plan by other means.  The Company will maintain
book accounts showing the amount of payroll deductions or other contributions
made by each Participant for each Offering.  No interest will accrue or be paid
on payroll deductions or other contributions, unless required under applicable
law.

6.Contribution Changes.  Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase his or her contributions
during an Offering and may only decrease his or her contributions once during an
Offering.  However, during an Offering, a Participant may increase or decrease
his or her contributions with respect to the next Offering (subject to the
limitations of Section 5) by submitting (either in electronic or written form,
according to procedures established by the Company) a new enrollment form at
least 15 business days before the next Offering Date (or by such other deadline
as shall be established by the Administrator for the Offering).  The
Administrator may, in advance of any Offering, establish rules permitting a
Participant to increase, decrease or terminate his or her contributions during
an Offering.

7

--------------------------------------------------------------------------------

 

7.Withdrawal.  A Participant may withdraw from participation in the Plan by
submitting a notice of withdrawal to his or her appropriate payroll location
(either in electronic or written form, according to procedures established by
the Administrator).  The Participant’s withdrawal will be effective as of the
next business day.  Following a Participant’s withdrawal, the Company will
promptly refund such individual’s entire account balance under the Plan to him
or her (after payment for any Common Stock purchased before the effective date
of withdrawal).  Partial withdrawals are not permitted.  Such an employee may
not begin participation again during the remainder of the Offering, but may
enroll in a subsequent Offering in accordance with Section 4.

8.Grant of Options.  On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated contributions on
such Exercise Date by the lower of (i) 85 percent of the Fair Market Value (as
defined in Section 12) of the Common Stock on the Offering Date, or (ii) 85
percent of the Fair Market Value of the Common Stock on the Exercise Date,
(b) 3,500 shares; or (c) such other lesser maximum number of shares as shall
have been established by the Administrator in advance of the Offering; provided,
however, that such Option shall be subject to the limitations set forth
below.  Each Participant’s Option shall be exercisable only to the extent of
such Participant’s accumulated payroll deductions and/or other contributions on
the Exercise Date.  The purchase price for each share purchased under each
Option (the “Option Price”) will be 85 percent of the Fair Market Value of the
Common Stock on the Offering Date or the Exercise Date, whichever is less.

8

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no Participant may be granted an Option hereunder
if such Participant, immediately after the Option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent (as defined in
Section 12) or Subsidiary (as defined in Section 12).  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of a Participant, and all stock which
the Participant has a contractual right to purchase shall be treated as stock
owned by the Participant.  In addition, no Participant may be granted an Option
which permits his or her rights to purchase stock under the Plan, and any other
employee stock purchase plan of the Company and its Parents and Subsidiaries, to
accrue at a rate which exceeds $25,000 of the fair market value of such stock
(determined on the Option grant date or dates) for each calendar year in which
the Option is outstanding at any time.  The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.

9.Exercise of Option and Purchase of Shares.  Each employee who continues to be
a Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated contributions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan.  Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.

9

--------------------------------------------------------------------------------

 

If a Participant has more than one Option outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered hereunder: (i)
each agreement or notice delivered by that Participant shall be deemed to apply
to all of his or her Options under the Plan; and (ii) an Option with a lower
Option Price (or an earlier granted Option, if different Options have identical
Option Prices) shall be exercised to the fullest possible extent before an
Option with a higher Option Price (or a later granted Option if different
Options have identical Option Prices) shall be exercised.

10.Issuance of Certificates.  Certificates, or book entries for uncertificated
shares, representing shares of Common Stock purchased under the Plan may be
issued only in the name of the employee or, if permitted by the Administrator,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or in the name of a broker authorized by the
employee to be his, her or their, nominee for such purpose.

10

--------------------------------------------------------------------------------

 

11.Minimum Holding Period.  Except as may otherwise be determined by the
Administrator in advance of an Offering, it shall be a condition to the issuance
of the shares of Common Stock to a Participant under the Plan with respect to
any Offering that the Participant acknowledge and agree that he or she may not
sell, transfer or otherwise dispose of the shares issued pursuant to the Plan
for at least 6 months from the Exercise Date (such 6 month period, the “Minimum
Holding Period”). The Minimum Holding Period shall continue to be applicable
even if the Participant terminates employment with the Company for any reason or
no reason; provided, however, that the Minimum Holding Period shall be waived in
the event that the Participant terminates employment as a result of death or
Disability (as defined in Section 12).  Notwithstanding the foregoing, to the
extent that the purchase of shares of Common Stock on the Exercise Date results
in compensation income to the Participant, then the Minimum Holding Period shall
be waived with respect to, and the Participant shall be permitted to sell, such
number of shares of Common Stock as have a Fair Market Value equal to the amount
of any Tax (as defined in Section 12) obligation (which Tax obligation shall be
deemed to be equal to the amount of the Company’s Tax withholding obligation in
jurisdictions where the Company is obligated to withhold Taxes on the Exercise
Date). 

12.Definitions.  

The term “Affiliate” means any entity that is directly or indirectly controlled
by the Company which does not meet the definition of a Subsidiary below, as
determined by the Administrator, whether new or hereafter existing.

11

--------------------------------------------------------------------------------

 

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code (or comparable reductions
under laws outside the United States), but excluding overtime, commissions,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains related to Company
stock options and other share-based awards, and similar items.  The
Administrator shall have the discretion to determine the application of this
definition to Participants outside of the United States.

The term “Designated Company” means any present or future Affiliate or
Subsidiary (as defined below) that has been designated by the Administrator to
participate in the Plan.  The Administrator may so designate any Affiliate or
Subsidiary, or revoke any such designation, at any time and from time to time,
either before or after the Plan is approved by the stockholders and may further
designate such companies as participating in the 423 Component or the Non-423
Component.  For purposes of the 423 Component, only Subsidiaries may be
Designated Companies.  The current list of Designated Companies is attached
hereto as Appendix A.

The term “Disability” means a “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

12

--------------------------------------------------------------------------------

 

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such
date.  If there is no closing price for such date, the determination shall be
made by reference to the last date preceding such date for which there is a
closing price.

The term “Initial Public Offering” means the first underwritten, firm commitment
public offering, pursuant to an effective registration statement under the U.S.
Securities Act of 1933, as amended, covering the offer and sale by the Company
of its Common Stock.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Registration Date” means the date on which the registration statement
on Form S-1 that is filed by the Company with respect to its Initial Public
Offering is declared effective by the U.S. Securities and Exchange Commission
(the “SEC”).

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

The term “Tax” means all federal, state, provincial and local income, employment
and social insurance taxes that may be applicable.

13

--------------------------------------------------------------------------------

 

13.Rights on Termination of Employment.  Unless otherwise required by applicable
law, if a Participant’s employment terminates for any reason before the Exercise
Date for any Offering, no contributions will be taken from any pay due and owing
to the Participant and the balance in the Participant’s account will be paid to
such Participant or, in the case of such Participant’s death, if permitted by
the Administrator, to his or her designated beneficiary as if such Participant
had withdrawn from the Plan under Section 7.  An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs him or
her, having been a Designated Company, ceases to be an Affiliate or a
Subsidiary, as applicable, or if the employee is transferred to any corporation
other than the Company or a Designated Company.  An employee will not be deemed
to have terminated employment for this purpose, if the employee is on an
approved leave of absence for military service or sickness or for any other
purpose approved by the Company, if the employee’s right to reemployment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

14

--------------------------------------------------------------------------------

 

14.Special Rules.  Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Company, whenever the Administrator determines that such
rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Company has employees; provided that if such
rules are inconsistent with the requirements of Section 423(b) of the Code,
these employees will participate in the Non-423 Component.  Any special rules
established pursuant to this Section 14 shall, to the extent possible, result in
the employees subject to such rules having substantially the same rights as
other Participants in the Plan.

15.Optionees Not Stockholders.  Neither the granting of an Option to a
Participant nor the deductions from his or her pay or other contributions shall
deem such Participant to be a holder of the shares of Common Stock covered by an
Option under the Plan until such shares have been purchased by and issued or
transferred to him or her.

16.Rights Not Transferable.  Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

17.Application of Funds.  All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose; unless otherwise required under applicable law.

15

--------------------------------------------------------------------------------

 

18.Adjustment in Case of Changes Affecting Common Stock.  In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

19.Amendment of the Plan.  The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the 423 Component of the Plan, as
amended, to qualify as an “employee stock purchase plan” under Section 423(b) of
the Code.

20.Insufficient Shares.  If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

21.Termination of the Plan.  The Plan may be terminated at any time by the
Board.  Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.  The Plan shall automatically terminate
on the ten year anniversary of the Registration Date (as defined in Section 12).

16

--------------------------------------------------------------------------------

 

22.Compliance with Law.  The Company’s obligation to sell and deliver Common
Stock under the Plan is subject to completion of any registration or
qualification of the Common Stock under any U.S. or non-U.S. local, state or
federal securities or exchange control law or under rulings or regulations of
the SEC or of any other governmental regulatory body, and to obtaining any
approval or other clearance from any U.S. and non-U.S. local, state or federal
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable.  The Company is
under no obligation to register or qualify the Common Stock with the SEC or any
other U.S. or non-U.S. securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of such stock.

23.Governing Law.  This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the General Corporation Law of
the State of Delaware as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the internal
laws of the State of California, applied without regard to conflict of law
principles.  

24.Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

17

--------------------------------------------------------------------------------

 

25.Tax Withholding.  Participation in the Plan is subject to any applicable U.S.
and non-U.S. federal, state or local tax withholding requirements on income the
Participant realizes in connection with the Plan. Each Participant agrees, by
participating in the Plan, that the Company and its Affiliates and Subsidiaries
shall have the right to deduct any Tax Liability from any payment of any kind
otherwise due to the Participant, including shares of Common Stock issuable
under the Plan.  Where a Tax Liability arises in connection with the Plan, the
Company and/or a Designated Company may require that, as a condition of exercise
of an Option and purchase of shares of Common Stock, a Participant must either:

(a)make a payment to the Company, or otherwise as the Company directs, of an
amount equal to the Company’s estimate of the amount of the Tax Liability; or

(b)enter into arrangements acceptable to the Company to secure that such payment
is made (whether by surrender of shares of Common Stock, net share issuance, the
sale of shares of Common Stock or otherwise).

For these purposes, “Tax Liability” shall mean any amount of U.S. or non-U.S.
federal, state or local income tax, social security (or similar) contributions,
payroll tax, fringe benefits tax, payment on account and/or other tax-related
items related to the participation in the Plan and legally applicable to the
Participant, which the Company and/or an Affiliate or Subsidiary become liable
to pay on the Participant’s behalf to the relevant authorities in any
jurisdiction.

18

--------------------------------------------------------------------------------

 

26.Notification Upon Sale of Shares.  Each Participant who is subject to tax in
the United States with respect to his or her participation in the Plan agrees,
by entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased or within one year after the date such shares were purchased.

27.Effective Date and Approval of Shareholders.  The Plan shall take effect on
date immediately preceding the Registration Date, subject to approval by the
holders of a majority of the votes cast at a meeting of stockholders at which a
quorum is present or by written consent of the stockholders.

APPROVED BY THE BOARD OF DIRECTORS:

June 21, 2019

APPROVED BY THE STOCKHOLDERS:

June 22, 2019

AMENDED AND RESTATED:

December 12, 2019




19

--------------------------------------------------------------------------------

 

APPENDIX A

Designated Companies

None

20